Citation Nr: 0313613	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  93-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation (original) of Osgood-Schlatter's disease of 
the right knee, currently rated as 10 percent disabling.  

2.  Evaluation (original) of Osgood-Schlatter's disease of 
the left knee, currently rated as 10 percent disabling.  

3.  Evaluation (original) of degenerative joint disease of 
the dorsal spine, currently rated as non-compensably (0 
percent) disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1986 to June 1992.  

The veteran currently resides within the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 1993, a hearing was held beforethe undersigned 
Veterans Law Judge issuing this Remand who was designated by 
the Chairman of the Board of Veterans' Appeals (Board) to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West  
2002).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

In February 2003, the Board wrote to the veteran notifying 
him of the evidence necessary to substantiate his claims for 
higher evaluations.  

After the Board wrote to the veteran, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

While the Board regrets the further delay, because of the 
Federal Circuit decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, a remand in this case 
is required.  Accordingly, this case is REMANDED to the RO 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  The RO should notify the 
veteran that he has a year to submit 
additional evidence and that he can waive 
the year and ask the RO and Board to 
proceed.  38 C.F.R. § 3.158 (2002).  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




